Hall, Presiding Judge,
concurring specially. "Affidavits must be made on personal knowledge. Code Ann. § 81A-156 (e). 'This does not mean that the affidavit must contain a statement in those words. "A statement in the jurat to the effect that the affidavit is made upon personal knowledge is generally sufficient” to comply with the Act . . . but the requirement of personal knowledge may be met by other material in evidence, at least when no objection to the form of the affidavit was made in the trial court. Holland v. Sanfax Corp., 106 Ga. App. 1, 5 (126 SE2d 442); Lawson v. American Motorists Ins. Corp., 217 F2d 724, 726 (5th Cir. 1954); Chambers v. United States, 357 F2d 224, 228 (8th Cir. 1966).’ Nevels v. Detroiter Mobile Homes, Inc., 120 Ga. App. 60, 62 (169 SE2d 716), cert. den. 120 Ga. App. 886; Central Chevrolet, Inc. v. Lawhorn, 120 Ga. App. 650 (2) (171 SE2d 774).” Wakefield v. A. R. Winter Co., 121 Ga. App. 259, 264 (174 SE2d 178).
The appellee contends that the statement in the affidavit that "affiant’s company . . . conducted an investigation . . . and that the results of said investigation disclosed . . .”, shows that the material was completely outside his competence and knowledge and positively excludes him. I disagree. On the contrary, companies can act only through *158officers, agents or employees. The affiant was an officer. The problem with the affidavit is that it is ambiguous as to whether the investigation was made by the affiant or some other officer, agent or employee of the company. For this reason the contents of the affidavit do not show that the relevant provisions are statements of personal knowledge. Holland v. Sanfax Corp., supra, p. 5.
I am authorized to state that Judges Eberhardt and Pannell concur in this special concurrence.